



Exhibit 10.2


May 24, 2017


Mr. Michael A. Gray
Senior Vice President, Store Operations
Sears Hometown and Outlet Stores, Inc.
5500 Trillium Boulevard, Suite 501
Hoffman Estates, Illinois 60192


Cash Incentive Agreement


Dear Mike:


Sears Hometown and Outlet Stores, Inc. (the “Company,” “we,” “our,” or “us”) is
pleased to offer you a cash incentive, on the terms and conditions of this
letter agreement, to which we and you agree.


1.The cash incentive will be payable to you as follows, subject to the terms and
conditions of this letter agreement. If we determine in our reasonable
discretion that you have achieved the Performance Measure (defined in paragraph
2 below) by October 28, 2017 we will pay to you $75,000 in cash (less applicable
withholdings) on, or as soon as practicable after, that date (the “October
Incentive”). If we determine in our reasonable discretion that you have not
achieved the Performance Measure by October 28, 2017 then we will have no
obligation to pay the October Incentive to you. If we have no obligation to pay
to you the October Incentive but thereafter we determine in our reasonable
discretion that you have achieved the Performance Measure by January 27, 2018 we
will pay to you $50,000 in cash (less applicable withholdings) on, or as soon as
practicable after, January 27, 2018 (the “January Incentive”). If we determine
in our reasonable discretion that you have not achieved the Performance Measure
by January 27, 2018 then we will have no obligation to pay the January Incentive
to you. Whichever of the October Incentive or the January Incentive is payable
(if either is payable) in accordance with, and subject to, this letter agreement
is the “Incentive.” Whichever of the payment dates for the Incentive is
applicable in accordance with this paragraph 1 (if either is applicable) is
referred to as the “Payment Date.”


2.For the purposes of this letter agreement, “Performance Measure” means that,
in accordance with the Master Services Agreement dated as of April 4, 2015
between the Company and Capgemini America, Inc., as amended (the “MSA”),
Capgemini has successfully built the Enterprise Solution with respect to the
Primary Releases only after Capgemini (i) has developed all necessary
enhancements, integrations, configurations, and other code (the “Development”)
that are required by the Solution Design Documents and that the Company has
reviewed and accepted and (ii) the Development has been tested, accepted by the
Company, and delivered by Capgemini to the Company for use in its production
environment. “Enterprise Solution” and “Solution Design Documents” are defined
in the MSA. “Primary Releases” means the seven releases associated with the
Enterprise Solution that are specified in section 1.0 of the Amended and
Restated Attachment 13-A to the MSA, excluding all deferred development objects
to which exclusions the Company has agreed in writing as of the date of this
letter agreement or agrees in writing prior to May 30, 2017.


3.If prior to the Payment Date either you voluntarily terminate your employment
with the Company for Good Reason or the Company terminates your employment
without Cause, we will pay the Incentive to you. If prior to the Payment Date
either you voluntarily terminate your employment with the Company other than for
Good Reason or the Company terminates your employment for Cause, you will
forfeit the Incentive and we will have no obligation to pay the Incentive to
you. If we pay to you the Incentive and within one year after the Payment Date
the Company terminates your employment for Cause, you will repay the Incentive
to the Company. “Good Reason” means that, without your written consent, your
annual base salary in effect on the date of this letter agreement is reduced by
ten percent or more or your place of employment is relocated by the Company to a
business location that is more than





--------------------------------------------------------------------------------





fifty miles from the Company’s offices located at 5500 Trillium Boulevard,
Hoffman Estates, Illinois. “Cause” means (i) a material breach by you (other
than a breach resulting from your incapacity due to a disability as reasonably
determined by the Company) of your duties and responsibilities, which breach is
demonstrably willful and deliberate on your part, is committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Company, and is not remedied by you in a reasonable period of time after receipt
of written notice from the Company specifying the breach, (ii) the commission by
you of a felony involving moral turpitude, or (iii) your dishonesty or willful
misconduct in connection with your employment with the Company.


4.Your employment with the Company and its wholly owned subsidiaries remains
at-will, meaning that you and the Company may terminate the employment at any
time, with or without Cause, and with or without notice to you. Neither this
letter agreement nor the Incentive has any effect on the at-will nature of your
employment.


5.This letter agreement contains all of the agreements, understandings, and
representations between the Company and you relating to the subject matter of
this letter agreement. This letter agreement supersedes all prior and
contemporaneous written and oral understandings, discussions, agreements,
representations, and warranties with respect to the subject matter.


6.This letter agreement may not be amended or modified except in writing signed
by the Company and you. This letter agreement, for all purposes, will be
construed in accordance with the laws of Illinois without regard to
conflicts-of-law principles.


7.This letter agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended, and will be construed and
administered in accordance with Section 409A.


You are a valuable member of our team and we look forward to your continued
employment with us.








Agreed to and accepted:


/S/ MICHAEL A. GRAY
Michael A. Gray
Dated: May 24, 2017
Very truly yours,


SEARS HOMETOWN AND OUTLET STORES, INC.


By: /S/ WILL POWELL
Will Powell
Chief Executive Officer and President








